IN T H E C O U R T O F A P P E A L S O F T E N N E S S E E ,
                                                        A T J A C K S O N

                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

                                                                          )
L    E S L IE A . H A S S E L L ,                                         )             H e n d e rs o n C o u n ty C h a n c e ry C o u rt
                                                                          )             N o . 9 2 1 8


V
        P la in tiff/A p p e lle e .

      S .
                                                                          )
                                                                          )
                                                                          )
                                                                                                                                         F LED
                                                                                        C .A . N o . 0 2 A 0 1 - 9 7 0 9 - C H - 0 0 2 2 0
                                                                                                                                            I
                                                                          )
                                                                                                                                              J u ly 1 7 , 1 9 9 8
T    H O M A S W . H A S S E L L ,                                        )
                                                                          )
                                                                                                                                         C e c il C r o w s o n , J r .
        D e fe n d a n t / A p p e ll a n t.                              )                                                              A p p e lla te C o u r t C le r k
                                                                          )
_   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

F r o m th e C h a n c e ry C o u rt o f H e n d e rs o n C o u n ty a t L e x in g to n .
H o n o r a b le W illia m M ic h a e l M a lo a n , C h a n c e llo r



S c o tt K ir k , H A R D E E , M A R T IN & J A Y N E S , P .A ., J a c k s o n , T e n n e s s e e
A tto r n e y fo r D e fe n d a n t/A p p e lla n t.


J o e H . B y r d , J r ., J a c k s o n , T e n n e s se e
A tto rn e y fo r P la in tiff/A p p e lle e .



O P IN IO N F IL E D :

A F F IR M E D A N D R E M A N D E D


                                                                          F A R M E R , J .

C R A W F O R D , P .J ., W .S .: ( C o n c u rs )
H I G H E R S , J .: ( C o n c u rs )
                          F o l lo w in g th e tria l o f th is m a tte r , t h e c o u r t o r d e r e d t h e p a r tie s , L e s lie A . H a s s e ll

( W i f e ) a n d T h o m a s W . H a s s e l l ( H u s b a n d ), to b e e n title d to a d iv o r c e p u r s u a n t to T .C .A . § 3 6 - 4 -

1 2 9 ( b ) .1 H u s b a n d w a s o r d e re d to p a y W if e $ 5 0 0 p e r m o n th a s a lim o n y in fu tu r o a n d th a t a w a rd is

th e s o le is su e p re s e n te d b y H u s b a n d to th is c o u r t o n a p p e a l.



                          W e re v ie w th e tria l c o u rt’s fin d in g s o f fa c t d e n o v o w ith a p re su m p tio n th a t th o s e

fin d in g s a re c o r re c t, u n le s s th e p re p o n d e ra n c e o f th e e v id e n c e is o th e r w is e . T ria l c o u rts h a v e b ro a d

d is c re tio n in d e te r m in i n g th e n e e d f o r s p o u s a l s u p p o r t, th e n a tu r e , a m o u n t a n d d u ra tio n .                          S ee

G a r f in k e l v . G a r f in k e l , 9 4 5 S .W .2 d 7 4 4 , 7 4 8 ( T e n n . A p p . 1 9 9 6 ) .                     T h e g e n e r a l a s se m b ly h a s

e x p re s s e d its in te n t th a t a s p o u s e w h o is e c o n o m ic a lly d i s a d v a n t a g e d , r e la tiv e t o t h e o th e r s p o u s e ,

b e r e h a b i l i t a te d w h e n e v e r p o s s ib l e . W e a g r e e w i t h H u s b a n d ’ s c o n t e n t i o n t h a t t h e s ta tu t e d i r e c ts th a t

t h e g r a n tin g o f a lim o n y i n f u t u r o r e q u ir e s a th r e s h o ld d e te r m in a t io n b y t h e tr i a l j u d g e th a t ,

c o n s i d e ri n g a l l r e le v a n t f a c t o r s , r e h a b i l i t a t io n o f th e e c o n o m i c a l ly d i s a d v a n t a g e d s p o u s e i s n o t

f e a s ib l e .   H u s b a n d c o n t e n d s th a t th e t r ia l c o u r t d i d n o t m a k e s u c h a th r e s h o ld d e te r m in a t io n .

H o w e v e r , i n r u l in g f ro m       t h e b e n c h , t h e c h a n c e l lo r s ta t e d o n t w o s e p a r a t e o c c a s i o n s t h a t h e h a d

c o n s id e r e d th e s ta tu t o r y f a c to r s s e t fo rth in T .C .A . § 3 6 -5 -1 0 1 , str e s s in g th e im p o r ta n c e o f n e e d a n d

a b ility to p a y . W h i le w e b e l ie v e i t w o u ld h a v e b e e n d e s ir a b l e f o r th e tria l c o u rt to h a v e s ta te d t h a t

i t h a d m a d e a th r e s h o ld d e te r m in a t io n th a t r e h a b ilita tio n w a s n o t f e a s ib l e , w e in t e r p r e t h i s re m a r k s

a s h a v in g c o n s i d e r e d t h e s t a tu t e in i ts e n tir e ty . T h e q u e s tio n th e n b e c o m e s w h e t h e r th e e v id e n c e

p r e p o n d e r a te s a g a i n s t t h e t r ia l c o u r t ’ s f i n d i n g t h a t W i f e w a s e n ti t l e d to p a y m e n t o f s u p p o r t o n a lo n g -

te rm     b a s is . S to r e y v . S to r e y , 8 3 5 S .W .2 d 5 9 3 , 5 9 7 ( T e n n . A p p . 1 9 9 2 ) .



                          I n d e t e r m in i n g w h e t h e r p a y m e n t f o r s u p p o r t a n d m a in te n a n c e is p r o p e r, a n d in

d e te rm in in g th e n a tu r e , a m o u n t a n d le n g th , th e c o u r t s h a ll c o n s id e r a ll re le v a n t fa c to rs in c lu d in g

th o s e s e t f o r th in th e s t a tu te a s f o llo w s :



                                       (A ) T h e re la tiv e e a r n in g c a p a c ity , o b lig a tio n s , n e e d s , a n d
                          f in a n c ia l r e s o u r c e s o f e a c h p a r ty , in c lu d in g in c o m e fr o m p e n s io n ,


               1
                3 6 -4 - 1 2 9 . S tip u la t e d     g r o u n d s a n d /o r d e fe n s e s -- G r a n t o f d iv o r c e . --
              . . . .
              (b ) T h e co u rt m a y , u p o        n s u c h s tip u la tio n s o r u p o n p r o o f , g r a n t a d iv o r c e to th e p a r ty w h o
w a s le s s a t fa u lt o r, if e ith e r o r         b o th p a rtie s a re e n title d to a d iv o rc e , d e c la re th e p a rtie s to b e
d i v o r c e d , r a th e r th a n a w a r d i n g     a d iv o rc e to e ith e r p a rty a lo n e .
                          p r o f it s h a r in g o r re t ir e m e n t p l a n s a n d a l l o t h e r s o u r c e s ;
                                          ( B ) T h e re la tiv e e d u c a t i o n a n d tr a in in g o f e a c h p a r ty , th e
                          a b i l i t y a n d o p p o r t u n i t y o f e a c h p e r s o n t o s e c u r e s u c h e d u c a ti o n a n d
                          t r a in i n g , a n d t h e n e c e s s it y o f a p a r t y t o s e c u r e f u r th e r e d u c a t i o n a n d
                         tra in in g to im p ro v e su c h p a rty ’s e a rn in g c a p a c ity to a r e a so n a b le
                         le v e l;
                                         ( C ) T h e d u r a tio n o f th e m a r r ia g e ;
                                         (D ) T h e a g e a n d m e n ta l c o n d itio n o f e ac h p a rty ;
                                         ( E ) T h e p h y s i c a l c o n d i t i o n o f e a c h p a r ty , in c lu d in g , b u t n o t
                          l i m i t e d t o , p h y s i c a l d i s a b il i t y o r i n c a p a c i t y d u e to a c h r o n i c
                          d e b ilita tin g d is e a se ;
                                         ( F ) T h e e x t e n t to w h ic h it w o u ld b e u n d e s ir a b le f o r a p a r ty to
                          s e e k e m p l o y m e n t o u t s id e t h e h o m e b e c a u s e s u c h p a r t y w i l l b e
                          c u s to d ia n o f m in o r c h ild o f th e m a rria g e ;
                                          (G ) T h e s e p a r a t e a s s e t s o f e a c h p a rty , b o th r e a l a n d p e r so n a l,
                          ta n g ib le a n d in ta n g ib le ;
                                         ( H ) T h e p r o v i s io n s m a d e w i t h r e g a r d t o t h e m a r i t a l p r o p e r ty
                         a s d e fin e d in § 3 6 - 4 - 1 2 1 ;
                                         (I) T h e s ta n d a rd o f liv in g o f th e p a rtie s e s ta b lis h e d d u rin g th e
                         m a rria g e ;
                                         ( J ) T h e e x t e n t t o w h i c h e a c h p a r ty h a s m a d e s u c h t a n g ib l e a n d
                         i n t a n g ib l e c o n tr i b u t i o n s t o t h e m a r r i a g e a s m o n e t a r y a n d h o m e m a k e r
                         c o n tr ib u tio n s , a n d t a n g i b l e a n d in t a n g i b l e c o n tr ib u t io n s b y a p a r ty t o
                         th e e d u c a tio n , tr a in i n g o r in c r e a s e d e a r n in g p o w e r o f th e o t h e r p a r ty ;
                                         ( K ) T h e r e l a t i v e f a u l t o f t h e p a r ti e s in c a s e s w h e r e th e c o u r t,
                         in i ts d is c re tio n , d e e m s it a p p r o p r ia te to d o s o ; a n d
                                         (L ) S u c h o th e r f a c to r s ,in c l u d in g th e t a x c o n s e q u e n c e s t o e a c h
                         p a r ty , a s a r e n e c e s s a r y t o c o n s id e r th e e q u itie s b e t w e e n th e p a r tie s .



T .C .A . § 3 6 - 5 - 1 0 1 ( d ) ( 1 ) ( 1 9 9 6 ) .



                         In 1 9 7 1 , H u s b a n d , h is fa th e r a n d b ro th e r b e g a n a n a u to m o tiv e p a rts b u s in e s s w h ic h

b e c a m e k n o w n a s H a s s e ll ’ s A u t o S u p p l y , I n c . a n d e a c h e a r n e d 5 0 0 s h a r e s . T h e f a th e r d ie d i n 1 9 8 2

a n d h is s to c k p a s s e d to H u s b a n d ’s m o th e r. A b o u t 1 9 9 0 H u s b a n d p u rc h a s e d h is b r o th e r’ s s to c k .

T h e i r m o t h e r d ie d i n 1 9 9 4 a n d a t th e t im e o f th e t r ia l H u s b a n d w a s th e s o l e o w n e r o f th e s to c k in t h a t

c o rp o r a tio n .



                         H u s b a n d c o n te n d s th a t th e p a r tie s ’ e a r n in g s a r e a p p r o x im a te ly e q u a l in t h a t W if e

e a r n s a p p ro x i m a te ly $ 2 8 ,0 0 0 a s a s s is ta n t to th e c o u n ty m a y o r o f M a d is o n C o u n ty a n d th a t h e e a rn s

a p p r o x im a te ly $ 5 0 0 p e r w e e k a s a s s is ta n t p a r ts m a n a g e r f o r a n a u to m o b ile a g e n c y . T h e re c o r d

re fle c ts th a t h e s o ld th e i n v e n to r y o f H a s s e l l’ s A u to P a r ts in 1 9 9 5 w ith o u t c o n s u ltin g w ith W if e . H e

r e ta in e d o w n e rs h ip o f th e b u ild in g a n d re c e iv e s r e n ta l in c o m e o f $ 1 ,6 9 9 . H e s ta t e d m o s t o f th a t g o e s

f o r e x p e n s e s . A t th e tim e o f t r ia l h e w a s a ls o r e c e iv i n g $ 1 ,0 0 0 p e r m o n th r e n ta l f r o m             a n o th e r

c o m m e r c ia l b u i ld in g . T h e p a r tie s ’ jo i n t f e d e r a l in c o m e ta x r e tu r n f o r 1 9 9 4 s h o w s to t a l in c o m e in
e x c e s s o f $ 7 6 ,0 0 0 , o f w h ic h a p p r o x i m a te ly $ 2 4 ,0 0 0 w e r e W if e ’s e a r n in g s . H u s b a n d ’s 1 9 9 5 r e tu r n

d i s c lo s e s to t a l in c o m e in e x c e s s o f $ 7 7 ,0 0 0 . T h e p a r tie s ’ f ile d s e p a r a te ly t h a t y e a r a n d W if e ’s r e tu r n

s h o w s t o t a l e a r n i n g s s l i g h t l y b e lo w $ 2 5 ,0 0 0 . H u s b a n d p r e s e n te d a l e tt e r f r o m h i s a c c o u n ti n g f i r m

in d ic a tin g th a t in c l u d e d i n h is 1 9 9 5 i n c o m e w a s $ 2 5 ,0 0 0 c a s h “ th a t y o u r e c e iv e d f r o m                   th e s a le o f

A i r w a y s A u t o E l e c tr i c , I n c . a n d S m i t h - H a s s e ll r e n t a l p r o p e r ti e s . H o w e v e r th e s e m o n i e s w e r e n o t

r e t a i n e d b y y o u b u t w e r e d e p o s i t e d d i r e c t ly i n t o t h e H a s s e l l’ s A u t o S u p p l y , I n c . c h e c k in g a c c o u n t. ”

H o w e v e r , a s p r e v io u s ly n o te d , H u s b a n d w a s th e s o l e s to c k h o ld e r o f H a s s e ll’ s A u t o S u p p l y , I n c . a t

t h e t i m e o f tr i a l . A l t h o u g h a p p a r e n t l y a p r o f it a b l e b u s i n e s s , H u s b a n d t e s t if ie d t h a t h e s o l d t h e

b u s in e s s in o r d e r to le s s e n h is s tre s s . H u s b a n d fu rth e r te s tifie d th a t h e h a d a ls o tu r n e d d o w n a h ig h e r

p a y in g j o b t h a n h is c u r r e n t p o s i t i o n b e c a u s e o f t h e t r a v e l i n v o l v e d . W e n o t e t h a t t h e s t a t u t e r e f e r s

to e a r n in g c a p a c i ty r a t h e r th a n a c t u a l e a r n in g s .



                         H u s b a n d h a s a c o lle g e d e g re e in b u s in e s s a d m in is tra tio n a n d W ife h a s o n e y ea r o f

c o ll e g e c r e d i t s . S h e t e s ti f i e d t h a t h e r p r e s e n t j o b w o u l d n o t a ll o w h e r to r e tu r n t o c o l l e g e a s s h e o f te n

h a s t o a tt e n d e v e n in g a n d o u t- o f - t o w n f u n c t i o n s a n d c a n n o t a f f o r d t o q u i t i n o r d e r to f u r t h e r h e r

e d u c a tio n . S h e t e s tif ie d t h a t s h e k n o w s o f n o o th e r jo b f o r w h i c h s h e i s q u a l if ie d t h a t w o u ld p a y

m o r e th a n h e r c u rr e n t p o s itio n . T h e p a r tie s w e r e m a r r ie d a p p r o x i m a te ly 2 1 y e a r s . A t th e t im e o f

tria l W i f e w a s a g e 4 4 a n d H u s b a n d 5 0 . B o th p a rtie s a re a p p a re n tly in r e a s o n a b ly g o o d h e a lth ,

a l th o u g h H u s b a n d t e s t if ie d t h a t h e h a s e l e v a t e d c h o l e s t e r o l a n d n e e d s h e a r i n g a i d s .



                         H u s b a n d w a s a w a r d e d p r o p e r t y h a v in g a v a l u e o f $ 2 1 9 , 5 0 0 a n d W i f e $ 1 3 7 ,6 8 9 , m o s t

o f w h i c h c o n s i s t e d o f e q u it y i n t h e m a ri t a l h o m e . A p o r t i o n o f t h e p r o p e r ty a w a r d e d t o H u s b a n d w a s

s e p a r a t e p r o p e r ty w h i c h c o n s i s te d o f e q u i t y v a l u e o f H a s s e ll ’ s A u t o . A p o r t i o n o f t h a t e q u i t y w a s

a c q u i r e d d u r i n g t h e p a r t i e s ’ m a r r i a g e a n d W i f e te s t if ie d t h a t s h e h e l p e d o u t a t th e b u s i n e s s a t ti m e s .

 H u s b a n d ’ s in h e rita n c e f r o m         h is m o th e r a l s o in c l u d e d $ 8 0 ,0 0 0 c a s h .            W if e w a s w o r k i n g a s a

s e c re ta r y w h e n th e p a r t i e s m a r r ie d in 1 9 7 5 b u t q u it in 1 9 7 6 w h e n s h e b e c a m e p re g n a n t a n d th e

p a rtie s a g re e d f o r h e r to q u it. S h e d id n o t r e tu r n to p u b l i c w o r k f o r a n y s ig n if ic a n t tim e u n til h e r

p re se n t jo b b e g a n in 1 9 8 9 .



                          M r . H a s s e ll w a s o r d e re d to p a y s u p p o r t f o r th e p a rtie s ’ m in o r c h ild o f $ 6 1 0 p e r m o n th

u n til h e r g r a d u a tio n f r o m h ig h s c h o o l, u n le s s o th e r w is e o r d e r e d . T h e r e c o r d r e f le c t s th a t s h e r e a c h e d
t h e a g e o f e ig h te e n in A p r il 1 9 9 7 a n d w e c a n p r e s u m e t h a t c h ild s u p p o r t p a y m e n ts w ill c e a s e i n t h e

n e a r f u t u r e i f th e y h a v e n o t a l re a d y d o n e s o .



                           T h e d e c is io n to a w a rd a lim o n y is f a c tu a lly d r iv e n a n d r e q u i r e s a b a la n c in g o f th e

f a c to r s l is t e d i n t h e s t a t u t e s e t f o r t h h e r e t o f o r e . T h e t w o m o s t i m p o r t a n t f a c t o r s a r e th e d e m o n s tr a te d

n e e d o f th e d i s a d v a n t a g e d s p o u s e a n d th e a b ility o f th e o t h e r s p o u s e to p a y . L o y d v . L o y d , 8 6 0

S .W .2 d 4 0 9 , 4 1 2 ( T e n n . A p p . 1 9 9 3 ) . H a v in g r e v ie w e d th i s r e c o r d , w e h a v e d e te rm in e d th a t th e

e v i d e n c e d o e s n o t p r e p o n d e r a t e a g a i n s t th e t r i a l c o u r t’ s f i n d i n g t h a t M s . H a s s e l l w a s e c o n o m i c a l l y

d i s a d v a n t a g e d a n d t h a t re h a b i l i t a t io n i s n o t f e a s i b l e c o n s i d e r in g a l l t h e r e l e v a n t f a c t o r s .



                           T h e ju d g m e n t o f th e t r ia l c o u r t is a ff ir m e d a n d t h e c o s ts o f th i s a p p e a l a r e ta x e d to

M r. H a s se ll, fo r w h ic h e x e c u tio n m a y is su e if n e c e s s a ry .



                                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                              F A R M E R , J.



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C R A W F O R D , P .J ., W .S . ( C o n c u r s )



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H IG H E R S , J. (C o n c u rs)